DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma et al. (2011/0043565) (hereinafter Sakuma et al.).
Regarding Claim 1, Sakuma et al. teaches a substrate (101, Figs. 3A-3B) with an electrical connection section (see Figs. 3A-3B) comprising: a wiring layer (104, Figs. 3A-3B) [Paragraph 0023]; a diffusion prevention layer (106, Figs. 3A-3B) laid on the wiring layer (104) [Paragraphs 0023-0027]; a connection member (120, 130, Figs. 3A-3B) laid on the diffusion prevention layer (106), the connection member (120, 130) establishing an electrical connection to an outside [Paragraphs 0021, 0023]; and an insulation layer (105, Figs. 3A-3B) having a wiring-layer-exposing opening (see Fig. 3A)  

Regarding Claim 2, Sakuma et al. teaches the substrate (101) with an electric connection section (see Figs. 3A-3B), wherein the diffusion prevention layer (106) is arranged in the opening with its outer peripheral edge running along an inner periphery of the opening (see Fig. 3A) and an upper surface of the outer peripheral edge of the diffusion prevention layer (106) is flush with an upper surface of the insulation layer (105) [Paragraphs 0023, 0027, see Fig. 3A].

Regarding Claim 3, Sakuma et al. teaches the substrate (101) with an electric connection section (see Figs. 3A-3B), wherein the connection member (120, 130) is formed with Au [Paragraphs 0024-0027].

Regarding Claim 4, Sakuma et al. teaches the substrate (101) with an electric connection section (see Figs. 3A-3B), wherein the diffusion prevention layer (106) is a TiW layer [Paragraph 0030].

Regarding Claim 5, Sakuma et al. teaches a substrate (101) for liquid ejection head (82, Fig. 1) equipped with an electric connection section (see Figs. 3A-3B), comprising: a wiring layer (104, Figs. 3A-3B) [Paragraph 0023]; a diffusion prevention 

Regarding Claim 6, Sakuma et al. teaches the substrate (101) for liquid ejection head (82, Fig. 1), wherein the diffusion prevention layer (106) is arranged in the opening with its outer peripheral edge running along an inner periphery of the opening (see Fig. 3A) and an upper surface of the outer peripheral edge of the diffusion prevention layer (106) is flush with an upper surface of the insulation layer (105) [Paragraphs 0023, 0027, see Fig. 3A].

Regarding Claim 7, Sakuma et al. teaches the substrate (101) for liquid ejection head (82, Fig. 1), wherein the connection member (120, 130) is formed with Au [Paragraphs 0024-0027]. 

Regarding Claim 8, Sakuma et al. teaches the substrate (101) for liquid ejection head (82, Fig. 1), wherein the diffusion prevention layer (106) is a TiW layer [Paragraph 0030].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853